UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 14, 2007 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 0-26494 52-1868008 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7133 Rutherford Rd., Suite 200, Baltimore, MD 21244 (Address of principal executive office and zip code) (410) 277-3740 Registrant's telephone number, including area code Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation or the registrant under any of the following provisions (see General Instructions A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d - 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - 4 (c)) Form 8-K Item 2.02Results of Operations and Financial Condition On November 14, 2007 the Company announced the financial results for the three and nine months ended September 30, 2007.The earnings release is attached hereto as an exhibit to the Form 8-K. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1Press release of GSE Systems, Inc. dated November 14, 2007 announcing its financial results for the three and nine months ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GSE SYSTEMS, INC. Date:November 14, 2007/s/Jeffery G. Hough Jeffery G. Hough Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1 Press release of GSE Systems, Inc. dated November 14, 2007 announcing the financial results for the three and nine months ended September 30, 2007.
